                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

SHAWN RENE GRANTHAM,

                     Plaintiff,

v.                                                             No. CV 18-620 CG

NANCY A. BERRYHILL,
Deputy Commissioner for Operations
Of Social Security Administration,

                     Defendant.

                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court upon review of the record. Plaintiff filed its

Motion to Remand to Agency with Supporting Memorandum, (Doc. 21), on November

21, 2018. Defendant’s response to Plaintiff’s motion was due January 28, 2019. See

(Doc. 20). No response has yet been filed.

       IT IS THEREFORE ORDERED that, on or before February 4, 2019, Defendant

shall file a response to Plaintiff’s motion or request an extension of time advising the

Court of the reason for delay.



                                    _____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
